DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Richard Galati (reg. 66,759) on 12/31/2020.

The application has been amended as follows: 
1. (Currently Amended) A method, comprising: 
receiving a first energy tracking notification from a utility meter at a customer site at a first time, the utility meter being connected to a utility distribution grid; 
receiving a second energy tracking notification from the utility meter at a second time, the second energy tracking notification being sent as a result of a predetermined quantum amount energy being consumed by the customer site from the utility distribution grid since the first time; 
determining a representative power level of the customer site drawn from the utility distribution grid between the first time and the second time based on the quantum amount of energy; 
determining an energy surplus or deficit for the customer site corresponding to a time interval extending from the first time to the second time, the energy surplus or deficit being based on a difference between the representative power level and a target power level for the time interval; 
operating a load curtailment system to transfer energy to or from the utility distribution grid, wherein the energy transferred offsets the energy surplus or deficit within a subdivision of a billing period, wherein the load curtailment system is charged or discharged over a fixed percentage of a remaining time between the second time and an end of the subdivision of the billing period, the fixed percentage being less than 100 percent of the remaining time; and 
preventing the energy storage from automatically charging by resetting operation of the load curtailment system at a start of each subdivision of the billing period.


receive a first energy tracking notification from a utility meter at a customer site at a first time, the utility meter being connected to a utility distribution grid; 
receive a second energy tracking notification from the utility meter at a second time, the second energy tracking notification being sent in response to a quantity of energy being consumed by the customer site from the utility distribution grid since the first time, the quantity of energy being predetermined by the utility provider; 
determine a representative power level of the customer site drawn from the utility distribution grid between the first time and the second time based on the quantity of energy; 
determine an energy surplus or deficit for the customer site corresponding to a time interval extending from the first time to the second time, the energy surplus or deficit being based on a difference between the representative power level and a target power level for the time interval; 
operate a load curtailment system to transfer energy to or from the utility distribution grid, wherein the energy transferred offsets the energy surplus or deficit within a predetermined proportion of a remaining time in a subdivision of a billing period between the second time and an end time of the subdivision, the proportion being less than the entire remaining time; and 
prevent the energy storage from automatically charging by resetting operation of the load curtailment system at a start of each subdivision of the billing period.

19. (Currently Amended) An apparatus for controlling a load curtailment system, the apparatus comprising a processor, memory in electronic communication with the processor and instructions stored in the memory, the instructions being executable by the processor to: 
receive a first energy tracking notification from a utility meter at a customer site at a first time, the utility meter being connected to a utility distribution grid; 
receive a second energy tracking notification from the utility meter at a second time, the second energy tracking notification being sent as a result of a utility-provider-determined quantum value of energy being consumed by the customer site from the utility distribution grid since the first time; 
determine a representative power level of the customer site drawn from the utility distribution grid between the first time and the second time based on the quantum value of energy; 
extending from the first time to the second time in which the quantum value of energy is consumed; 
operate a load curtailment system to transfer energy to or from the utility distribution grid, wherein the energy transferred offsets the energy surplus or deficit within a subdivision of a billing period; 
wherein the load curtailment system is charged or discharged over a fixed percentage of a remaining time between the second time and an end of the subdivision of the billing period, the fixed percentage being less than 100 percent of the remaining time; and 
prevent the energy storage from automatically charging by resetting operation of the load curtailment system at a start of each subdivision of the billing period.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest, individually or in combination, wherein the energy transferred offsets the energy surplus or deficit within a subdivision of a billing period, wherein the load curtailment system is charged or discharged over a fixed percentage of a remaining time between the second time and an end of the subdivision of the billing period, the fixed percentage being less than 100 percent of the remaining time; and preventing the energy storage from automatically charging by resetting operation of the load curtailment system at a start of each subdivision of the billing period, in combination with the remaining limitations as set forth in each respective independent claim. Specifically, Applicant arguments regarding "predetermined time", "second time", and "midpoint" presented in remarks pages 11-12 are persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119


/ZIAUL KARIM/Primary Examiner, Art Unit 2119